--------------------------------------------------------------------------------

Exhibit 10.1

(English Translation)

Joint establishment of Information Technology applied in Education R&D

Institute of Zhuhai Research College of BNU Partnership Agreement

Party A : MenQ Technology Limited
Party B: Zhuhai Campus of Beijing Normal University

Party A and party B bilaterally entered into joint establishment of Information
Technology applied in Education Research Institute of Zhuhai Research College of
BNU Partnership Agreement (hereinafter referred to as “Partnership Agreement”)
under the principle of complementary advantage, mutual benefit and common
development. The establishment of Information Technology applied in Education
Research Institute of Zhuhai Research College of BNU (hereinafter referred to as
“Research Institute”) indicates that both parties would be in full cooperation
in production, education and research.

 

 

1.

Purpose

Party A and party B shall have all-round cooperation in the field of information
technology applied in education under the strategic cooperation partnership.
Based on party A’s years of experience in the field of wifi internet
communication technology’s R & D and party B’s leadership in education and
taking advantage of strong technology force of IT school of Zhuhai campus of
BNU, the institute is able to integrate multiple elements such as embedded
technology, information technology and education and jointly developed
informationized classroom education system.

 

 

2.

Nature of Organization

The institute has been established by party A and party B as a subordinated
intuition of Zhuhai Research College of BNU and operated according to all rules
and regulations of Zhuhai Research College of BNU. Party B’s specific work shall
be responsible by Information Technology College of Zhuhai Campus of BNU. The
head of institute shall be appointed by Zhuhai Research College of BNU. The
research institute would set up several subordinated institutes as necessary and
the heads shall be appointed from party A and party B, respectively. The
research institutes shall appoint a number of experts as consultants in
education to provide suggestions.

 

 

3.

The scope of cooperation and division of labor

3.1 Research and develop mini intellectual terminal and system software for
education (completed by party A’s R & D department)

3.2 Research and develop terminal built-in education software platform
(completed by party B’s R & D department)

3.3 Establish terminal built-in education resources database (completed by party
B’s R & D department)

--------------------------------------------------------------------------------

3.4 Research and develop terminal puzzle education software (completed by party
B’s R & D department)

3.5 External equipment and others

 

 

4.

Objective

Short-term & Medium-term objective:

 

 

1)

R & D for Mini Intellectual Terminal : complete the entire process of the
design, development, manufacturing and test.

2)

Education platform construction: complete the plan of education platform
including establishment of R & D and management team, education platform content
plan and select programs urgently needed by education fields.

3)

Education software resources database construction: determination several
targets and set standards to complete targets’ model construction for primary,
secondary and pre-school education.

4)

R & D for puzzle education software: elaborately plan that organize primary and
secondary all-subjects teachers to prepare education-related scripts to complete
the templets production.

Two years to education part, the entire R & D process is completed and the
products would be installed in some trail schools. Apply and register patents
and copyright accordingly to intellectual property rights.

Long-term Objective:

Establish effective distribution networks across China and become the leader of
IT industry in the field of education in China.

Both parties are willing to working as long-term strategic partners. In order to
collaborate more effectively, Party B is providing technical instruction and
determine the schedule in according to specific plans. The development built-in
software and small-scale test are conducted in the spot of Party B and the bench
scale test and industrialization would be performed in Party B’s spot.

 

 

5.

Duration

The duration of such agreement shall be three years. The renew of such agreement
shall be discussed by both parties.

 

 

6.

Funds

Party A shall provide R & D fee in an amount of no less than RMB 1,000,000 each
year to party B. The R & D funds shall mainly used for products R & D, daily
expenditure, academic communication and compensation for R & D staff.

In order to develop projects, the funds applied from government and from other
channels by party A and party B shall be entirely injected into research
institute.

Party A shall allocate RMB 300,000 to research institute within 15 business days
as of the date of establishment of research institute as early start-up fee. The
rest of funds shall be allocated by quarter of no less than RMB 150,000 each.

--------------------------------------------------------------------------------


 

 

7.

Intellectual property

The hardware and system software corresponding intellectual properties shall be
owned by party A and the intellectual property rights of education software
(parts developed by party B) shall be owned by party B on behalf of Zhuhai
Research College of BNU.

 

 

8.

Profit

The profit of products distribution after cooperation shall be shared by both
parties. The allocation shall be discussed by both parties and the related
written agreement shall be entered within four months as of the date of
discussion as the supplement agreement of the partnership agreement (or annex).

 

 

9.

Confidentiality

9.1 Party A and party B shall be liable to keep any related information and
materials of projects confidential.

9.2 Party A and party B shall be liable to keep this cooperation matter and
specific content of cooperation agreement confidential. The either party shall
not disclosed this partnership and specific content of partnership agreement to
any third-party without prior consent of the other party.

9.3 The duration of confidentiality: three years

9.4 Confidential person

All project participants. Both parties shall have a written confirmation
regarding actual participants list in the corresponding year and potential
participants next year in December of each year.

 

 

10.

Responsibility of Violation

In the event of violation of any terms of this agreement by one party, the other
party shall delivery of written notice to the party in breach at any time. The
party in breach shall give written reply and take remediation actions within
fifteen business days upon receipt of written notice. In the event that not
receive any reply or remediation actions from the party in breach, the other
party shall have right to terminate this agreement and request for
indemnification in legal manner.

 

 

11.

Disclaimer

The both parties shall not bear any responsibilities of breach of agreement, if
both parties or one party would not perform or fully perform any terms of
agreement, which is caused by force majeure. However, either party encountered
force majeure shall notify the other party within fifteen business days upon
occurrence of force majeure and furnish evidence from related departments.
Either party shall go on to perform this agreement in a reasonable time after
elimination of force majeure. The force majeure refers to severe nature
disaster, government actions and third- party service encumbrance.

--------------------------------------------------------------------------------


 

 

12.

Dispute Settlement

Both Parties shall attempt to resolve any dispute in good faith between them
regarding this Agreement first. If negotiation do not work, such dispute shall
be referred to and finally settled by arbitration by Zhuhai local court..

 

 

13.

Articles

The pending matters regarding this partnership agreement shall be supplemented
or modified by both parties., The supplemented or modified content shall be
deemed the same effectiveness as this partnership agreement.

The partnership agreement shall be deemed effective upon execution of both
parties. The partnership agreement has four counterparts. Party A and party B
shall hold two counterparts, respectively, and each of them shall have the equal
effectiveness.

Party A : MenQ Technology Limited

Juridical person or Authorized trustee: Chen Tian Nan

2009/05/20

Party B: Zhuhai Campus of Beijing Normal University

Juridical person or Authorized trustee:

2009/05/20

--------------------------------------------------------------------------------